       Case 1:19-bk-12354-VK Doc 37 Filed 11/18/19 Entered 11/18/19 14:15:38                                           Desc
                         od13vdrr-VolDismCh13/109(g)(2) Page 1 of 1
FORM CACB van156−od13vdrr
Rev. 06/2017

                                        United States Bankruptcy Court
                                          Central District of California
                                     21041 Burbank Blvd, Woodland Hills, CA 91367−6603

                      ORDER AND NOTICE OF DISMISSAL
         ARISING FROM DEBTOR'S REQUEST FOR VOLUNTARY DISMISSAL
       OF CHAPTER 13 WITH RESTRICTIONS [11 U.S.C. §§ 109(g)(2) and 1307(b)]
    DEBTOR INFORMATION:                                                            BANKRUPTCY NO. 1:19−bk−12354−VK
    Orna Shaposhnik
    dba Boss Enterprise                                                      CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−4866
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 11/18/19


    Address:
    18375 Ventura Blvd #599
    Tarzana, CA 91356


Based on debtor's request and because this is a dismissal on request of the debtor after a motion for relief from the automatic
stay has been filed, IT IS ORDERED THAT:

(1) debtor's bankruptcy case is dismissed;
(2) the court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
    under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law; and
(3) debtor is prohibited from filing any new bankruptcy petition within 180 days from the entry of this order.




                                                                                  BY THE COURT,
Dated: November 18, 2019                                                          Victoria S. Kaufman
                                                                                  United States Bankruptcy Judge




Form van156−od13vdrr Rev. 06/2017                                                                                      37 − 28 / JCI
